Citation Nr: 1742950	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depression associated with status post right knee replacement.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Loreain Tolle, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in February 2010 and July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified in May 2016 before a Veterans Law Judge at a Travel Board hearing at the VARO in St. Petersburg, Florida; a transcript is of record. 

In December 2016, the Board remanded the claims in December 2016 for further development.  

The Board notes that the Veterans Law Judge who conducted the May 2016 hearing has since retired and is no longer employed by the Board.  In July 2017, the Veteran was notified of this information and afforded the opportunity for another hearing, pursuant to 38 C.F.R. § 20.707 (2016) (noting that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal). See also 38 U.S.C.A. § 7107 (c) (West 2014).  The Veteran's representative indicated that the Veteran did not wish to appear at another Board hearing in an August 2017 submission.


FINDINGS OF FACT

1.  The Veteran's major depression was manifested by psychiatric symptomatology resulting in occupational and social impairment with reduced reliability and productivity without occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  Resolving all doubt in the Veteran's favor, the Veteran has been unable to follow a substantially gainful occupation due to the combined effect of his service connected disabilities since April 19, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for the Veteran's service connected major depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  As of April 19, 2010, the criteria for a TDIU have been met. 38 U.S.C.A.           §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a) (West 2014); 38 C.F.R. §§ 3.159(b) and (c) (2016).

The duty to notify in this case was met via October 2009 and April 2010 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment, and VA treatment records.  The Veteran also submitted statements in support of his appeal.  VA mental health examinations were conducted in November 2009, January 2010, May 2010 and January 2017.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.
The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In light of the above, the Board finds that the RO substantially complied with the December 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Initial Rating 

Ratings for service connected disabilities are determined by applying the criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The rating schedule is the primary guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be viewed in relation to its history with emphasis on the limitation of activity imposed by the disabling condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled. In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Factual Background 

In a September 2009 mental health consult, the Veteran reported that he could not sleep and was angry and depressed due to knee pain.  He also reported drinking 5 to 6 beers a day.  His impulse control was marginal, his affect was constricted with limited range of emotion, and his mood was dysthymic.  The physician diagnosed the Veteran with depressive disorder secondary to knee pain, and alcohol abuse.  He was assigned a GAF score of 55. 

According to a subsequent September 2009 mental health note, the Veteran reported persistent depression, and denied suicidal ideation.  He was assigned a GAF score of 58. 

A November 2009 mental disorders examination indicated that the Veteran's depression and irritability were a result of his chronic pain, knee problems and lack of mobility.  The examiner noted that the Veteran's mood was both irritable and depressed.  The Veteran denied homicidal or suicidal ideations, but noted that if he died it would not be a problem.  He reported that he had been divorced once and currently had a girlfriend of 6 years.  He also indicated that he had a "reasonably good" relationship with his daughter and that had a few friends.  The Veteran reported that he drinks 4 to 5 cans of beer a day and at least 1 glass of wine.  Upon mental status examination the Veteran's affect was "somewhat depressed."  His speech was normal, his thought processes were logical and there was no impairment in perception.  The examiner diagnosed the Veteran with major depression and alcohol abuse.  A GAF score of 55 was assigned. 

In a January 2010 mental disorders examination, the examiner opined that the Veteran's depression was secondary to his service connected right total knee replacement. 

In a May 2010 mental disorders examination, the examiner noted that the Veteran's depression and irritability primarily stemmed from his limited mobility and his knee problems.  The examiner noted that the Veteran isolates himself, avoids interpersonal contact, is easily irritable, and had a difficult time dealing with people.  His depression was "extremely significant"; and he reported having no tolerance for others mistakes.  The Veteran stated that he cannot keep his life together to be able to have relationships.  Upon a mental status examination, the Veteran was dressed and groomed appropriately; his mood and affect were irritable and somewhat blunted.  His speech was normal and he denied both suicidal and homicidal ideation.  He was oriented to time place and person.  His memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The examiner noted that the Veteran suffered from alcohol dependency and drinks to excess on a regular basis.  The examiner opined that socially, the Veteran demonstrated total impairment.  The examiner noted that the Veteran avoids people, has no tolerance for people, is impatient and avoids all forms of social interpersonal contact.  A GAF score of 48 was assigned.

In a November 2011 primary care note, the physician noted that the Veteran suffered from major depression.  The Veteran reported that his current level of depression was related as his service in Vietnam/PTSD.  

A February 2012 mental health treatment note indicated that the Veteran's symptoms included: mildly dysphoric mood, social withdrawal, anhedonia, lack of motivation, fatigue and insomnia.  The Veteran indicated only passive suicidal thoughts. There were no panic symptoms and he denied ever having a problem with alcohol.  Upon a mental status examination the Veteran's hygiene and grooming were intact. His speech was clear, and normal in volume, rate, and production.  His affect was constricted and he was assigned a GAF score of 50.

A March 2012 mental health treatment note indicated that the Veteran's symptoms included: depressed mood, social withdrawal, anhedonia, lack of motivation, fatigue anger, irritability, impatience and insomnia.  The Veteran reported that his symptoms were "mellowed."  He also expressed paranoia, believing that "99%" of people look at him - for his pony tail, and tattoos.  He indicated only passive suicidal thoughts.  There were no panic symptoms.  The Veteran reported drinking only 3 to 4 beers daily; but also indicated that he had up to 6 beers in a sitting in the past 2 months.  He denied ever having a problem with alcohol.  Upon a mental status examination the Veteran's hygiene and grooming were intact. His speech was clear, and normal in volume, rate, and production.  His affect was constricted and his memory lapse appeared to be trivial (a forgetfulness for names) and he was assigned a GAF score of 55.

A June 2012 mental health treatment note indicated that the Veteran's symptoms were unchanged.  The physician noted that the Veteran was defensive about his depressed mood.  He indicated that he had been in a "stable" relationship for nearly 10 years.  He reported that he enjoyed riding his motorcycle.  He also expressed the same paranoia.  He indicated only passive suicidal thoughts and compulsive personality traits were noted.  There were no panic or psychotic symptoms noted.  The Veteran reported drinking only 2 to 3 beers weekly; and he denied ever having a problem with alcohol.  Upon a mental status examination the Veteran's hygiene and grooming were intact. His speech was clear, and normal in volume, rate, and production.  His affect was constricted and his memory lapse appeared to be trivial (a forgetfulness for names) and he was assigned a GAF score of 55.

A July 2012 mental health treatment note indicated that the Veteran's symptoms remained unchanged.  A GAF score of 55 was assigned.

In an October 2012 mental health note indicated that the Veteran's psychiatric symptoms remained unchanged.  He reported that his relationship of nearly 10 years was "vacant."  He reported that he enjoyed riding his motorcycle, but does so infrequently.  The Veteran also reported that he has had charges for "fighting."  He was assigned a GAF score of 55.

In a November 2012 primary care note, the Veteran reported feeling depressed all the time.

A November 2012 mental health note indicated that the Veteran's psychiatric symptoms were unchanged.

A December 2012 mental health note reported that the Veteran's psychiatric symptoms were unchanged since his last visit. 

A February 2013 mental health note indicated that the Veteran's symptoms included: depressed mood "off and on", social withdrawal, anhedonia, lack of motivation, fatigue (despite better sleep).  He noted less irritability and denied episodes of mania.  There were no panic or psychotic symptoms noted.  Upon a mental status examination the Veteran's hygiene and grooming were intact. His speech was clear, and normal in volume, rate, and production.  His affect was constricted.  His memory lapse appeared to be trivial (a forgetfulness for names) and his psychomotor behavior was unremarkable.  He was assigned a GAF score of 55. 

A March 2013 mental health note indicated that the Veteran's symptoms included:  "on and off" depressed mood, less irritability, less impatience, compulsive personality traits, and no psychotic, manic or panic symptoms.  He noted that his relationship of nearly 10 years was vacant and tense at times.  The Veteran reported no suicidal thoughts, but stated that he has little zest for life.  Upon mental status examination, his speech was clear and normal in volume and rate, his affect was constricted.  A GAF score of 57 was assigned.

An August 2013 mental health note indicated that the Veteran's symptoms included: increased irritability, depression, insomnia (8 to 10 interrupted hours), increased social withdrawal, anhedonia, lack of motivation, and more impatience.  He denied suicidal thoughts and panic attacks.  The Veteran reported drinking 4 drinks in the past week.  Upon mental status examination, his memory lapses were determined to be trivial, his affect was constricted.  A GAF score of 57 was assigned.

A September 2013 mental health note indicated that the Veteran's mood was depressed and anxious.  He stated that he was getting "nowhere with depression.  Yesterday, today, tomorrow, it is all the same.  If it weren't for my family it wouldn't matter that I am here."  The physician noted that the Veteran was overcome by pessimistic viewpoint of the world and future.  The Veteran stated "all I do is worry."  He reported avoiding people out of fear that they are watching him, "focusing" on him, but not out of fear that they are trying to harm him.  The Veteran denied having panic attacks but he ruminated and continuously worried.  Upon a mental examination, his affect was restricted, grooming was adequate and his impulse control was adequate.  He was assigned a GAF score of 57.

A November 2013 primary care note indicated that the Veteran slept 8 hours per night with the use of sleep aids. The physician noted that the Veteran had stable depression and PTSD. 

A February 2014 mental health note indicated that the Veteran's symptoms had features of PTSD with isolation, avoidance; he denied flashbacks and hallucinations but has intrusive memories and impaired concentration.  His significant complaint was of "constant anxiety and worry", and at times he has palpitations as if having a limited panic attack.  He reported that "I seem to be saying less to people; I am not interested in what they have to say" (in social interaction).  He reported that his main social contact was his girlfriend.  He also reported drinking up to 4 beers a day.  Upon a mental examination, his affect was appropriate, grooming was adequate and his impulse control was adequate.  He denied delusions, as well as homicidal or suicidal ideations.  He was assigned a GAF score of 57.

A May 2014 mental health note indicates that the Veteran's mood was depressed.  He described a chronic feeling of anger at how he was treated on return to civilian life, and of how his knee injury was not treated in a timely fashion.  He denied suicidal thoughts, but reported feeling of worthlessness and that "there is nothing to look forward to."  He also reported being socially avoidant.  Upon a mental examination, his affect was restricted, grooming was adequate and his impulse control was adequate.  He denied delusions, hallucinations, and homicidal ideations.

A July 2014 mental health note indicated that the Veteran's symptoms included: depression with anhedonia, low motivation, and social isolation.  He denied hopelessness or suicidal thoughts.  He reported no recent conflicts or anger episodes, but feels that he continues to lack interest, or passion for any activity.  The Veteran noted that his alcohol intake was occasional with beers; "no hard liquor"; and he denied intoxication.

A subsequent July 2014 mental health note reported that the Veteran's chief complaint was "I have a lot of anxiety, what I would like is not to worry so much, [I] can't stop thinking and questioning myself."  Upon a mental status examination, the Veteran's affect was tense, but respectful; his speech was clear, and well-modulated.  He denied hallucinations, delusions, or homicidal thoughts.  He reported having a stable relationship, and that he would never hurt the people who love him. 

An August 2014 mental health note indicated no change in the Veteran's complaint of anxiety or other psychological symptoms. 

A September 2014 mental health note reported that the Veteran's mood was good, he stated that he was no longer allowing himself to get upset at the "small things; such as traffic."  He indicated he has his days, but "chooses not to let himself sink into a serious depressed state."  The Veteran reviewed his busy schedule during the holidays including holiday events he has been involved with and upcoming events.  He noted that he would be attending a fundraiser at the Veterans of Foreign Wars (VFW) and a Christmas Party which he organized for his chapter.  Upon a mental status examination, the Veteran's was causally groomed and his affect was congruent with his verbal and nonverbal communication. 

A November 2014 primary care note, the physician noted that the Veteran's depression and PTSD were stable.

A December 2014 mental health note indicated that the Veteran's symptoms remained unchanged. 

A February 2015 mental health note reported that the Veteran's symptoms were low motivation, and loss of pleasure in previous activities.  He indicated that he participates in his motorcycle club frequently.  The Veteran reported an incident where he was shoved by an individual and "in a flash of a second I shoved him and hit him."  Upon a mental health examination, the Veteran was causally groomed, his affect was within normal range congruent with his verbal and nonverbal communication, he denied both homicidal and suicidal ideation. 

In a March 2015 mental health note the Veteran stated that he was having problems with memory and concentration.  He reported forgetting where he was going when he gets in the car as well as forgetting conversations from the previous day.  He noted that he was unable to remember what he was reading.  The Veteran reported that his family noticed how he organizes his activities to compensate for his memory problems.

An April 2015 mental health note indicated that the Veteran's mood was "blah."  He stated, "at times I feel like an outcast."  He reported that his feelings were related to his military service.  Upon mental status examination, his affect was within normal range congruent with his verbal and nonverbal communication.  He was causally groomed and denied suicidal or homicidal ideation. 

In a May 2015 mental health note the Veteran reported his mood as "down a little more than usual."  Upon mental status examination, his affect was restricted and he was casually groomed.  He denied suicidal or homicidal ideation.

A November 2015 mental health note the Veteran complained of episodic depressed mood with irritability.  He denied persistent hopelessness, suicidal ideation, and daily alcohol intake.  The Veteran noted that he was able to deal with his irritability and tendency to avoid social interactions/events.  His affect was restricted, grooming adequate, his speech was goal-oriented, and his impulse control was adequate.

In the May 2016 hearing, the Veteran testified that he did not belong to any clubs, organizations, or volunteer programs.  He reported that he spends his days watching TV and if he goes to the store he does so early in the morning or late at night.  The Veteran testified that he had experienced suicidal ideations or thoughts and that he had discussed that with his treatment provider.

A July 2016 mental health treatment note the Veteran reported experiencing symptoms including: depression, irritability, and insomnia.

In an August 2016 addendum, the psychiatrist noted that Veteran's symptoms could be Bipolar Disorder type II.

An October 2016 mental health note indicated that the Veteran's symptoms included: unsatisfactory sleep pattern and quality, depressed mood, low motivation, and racing thoughts (my mind never shuts down).  The physician noted that the Veteran had possible hyperarousal of PTSD with intrusive memories and "racing thoughts" of a bipolar spectrum disorder.  The Veteran reported that he enjoyed riding and socializing on Fridays and weekends with friends, including veterans.  His affect was restricted, grooming adequate, his speech was goal-oriented, and his impulse control was adequate.

A November 2016 mental health note indicated that the Veteran continued to report depressed mood, and loss of pleasure.  He stated that he would never harm himself (would not hurt my children or family that way) or harm anyone else.  He also reported having social interactions on Friday evenings with friends, but reports never drinking more than 2 beers.  His affect was restricted, grooming adequate, his speech was goal-oriented, and his impulse control was adequate.

In a December 2016 primary care note, the Veteran denied having anxiety or depression.

A January 2017 VA mental disorder examination indicated that the Veteran was diagnosed with moderate and recurrent major depressive disorder, with anxiety distress and alcohol use disorder.  The Veteran's self-reported: depressed mood (but denied crying spells), social isolation/withdrawal, anhedonia, decreased motivation, ("no excitement"), decreased concentration, nightmares (most dreams are about being locked up and trapped), anxiety, nervousness, low libido, racing thoughts ("I can't turn it off"), irritability ("if I'm around people"), occasional verbal outbursts and feelings of worthlessness.  The Veteran stated "I don't like to be around people. I can't hold [a] conversation [for] more than 30 seconds, I feel very uncomfortable." Upon a mental status examination, the Veteran's his affect was appropriate to the situation, he was oriented and his speech was normal.  His memory was grossly intact and his psychomotor behavior was within normal limits.

The examiner initially noted the Veteran had occupational and social impairment with reduced reliability and productivity.  He also noted that clear differentiation of the occupational and social impairment caused by each disorder is not possible without speculation, due to symptom overlap/comorbidity.  The Veteran reported being divorced once and was currently in a romantic relationship for 9 years.  He described the relationship as "getting harder."  He also noted that had an "ok" relationship with his biological daughter.  The Veteran reported that he does not have friends and he does not socialize with others.  He stated he and his girlfriend go out to dinner a few times a year.  The Veteran reported that he spends his time at home watching TV and occasionally goes to the VFW.

The examiner opined that due to Veteran's irritability, social withdrawal, and anxiety around others, the Veteran could not serve in any position requiring frequent or prolonged contact with the general public.  He also opined that given the Veteran's difficulty managing his mood, anxiety, and stress he would need to work in a flexible environment where he could leave for short periods of time to calm his nerves as necessary.  The examiner found that the Veteran's occupational functional impairment was decreased ability to manage social relationships, avoidance of crowds, decreased concentration/focus, and lack of motivation to successfully complete tasks.

Analysis 

Following a review of the relevant evidence of record, which includes VA treatment records dated through December 2016, the Veteran's own statements and testimony, and the VA examination reports dated in November 2009, January 2010, May 2010, January 2017, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his major depression.   In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of psychiatric symptomatology, to include depression, irritability, insomnia, impatience, a lack of motivation, anger, some impairment of memory, social avoidance, feelings of worthlessness and intermittent passive suicidal ideations, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, irritability, insomnia, impatience, a lack of motivation, anger, some impairment of memory, social avoidance, feelings of worthlessness and intermittent passive suicidal ideations, as well as the frequency, severity, and duration of his psychiatric symptoms are contemplated in his current 50 percent rating. 

Based on the evidence of record, the Board finds that the Veteran's major depressive disorder does not result in occupational and social impairment with deficiencies in most areas. With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, the Veteran reported passive suicidal ideations in February 2012, March 2012 and June 2012.  During the May 2016 hearing, the Veteran testified that he had experienced suicidal ideations and that he had reported this suicidal ideations to his providers.  However, the Veteran subsequently consistently denied suicidal ideations in March 2013, August 2013, May 2014, July 2014, April 2015, May 2015, November 2015, November 2016 and January 2017.

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities as such rituals were not reported by the Veteran or reflected in the clinical records.  Pertaining to the Veteran's speech, it has never been described as illogical, obscure or irrelevant.  It was found to be normal, clear, goal-directed or linear in November 2009, May 2010, February 2012, March 2012, June 2012, February 2013, March 2013, October 2016, November 2016 and January 2017.  There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, the Veteran reported constant anxiety in February 2014 and depression on multiple other occasions.  However, the Veteran's reported periods of panic do not rise to the level of near-continuous, as he reported that they occurred weekly or less and depression was rarely documented in his records. As such, these symptoms have not been shown to affect his ability to function independently, appropriately, and effectively. 

With regards to the Veteran's impulse control, it was found to be marginal in September 2009.  However, it was subsequently found to be intact in May 2010 and adequate in September 2013, February 2014, May 2014, November 2015, October 2016 and November 2016.  While the Veteran reported that he has had legal charges for fighting in an October 2012 VA treatment note, legal issues were subsequently denied in September 2013 and January 2017.  He also reported that he had never been arrested in May 2010.  Furthermore, the Veteran has never been noted to have spatial disorientation as he has been found to be consistently alert and oriented during the course of the appeal.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, he reported attending a fundraiser and organizing a Christmas party for his local VFW chapter in September 2014.  He also reported that enjoyed riding his motorcycle and socializing on Fridays and weekends with his friends in October 2016.  Moreover, he has consistently been found to be functioning generally satisfactorily, with normal routine behavior, self-care and conversation.  The Board finds the Veteran is able to adapt to stressful circumstances. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained a long-term relationship with his girlfriend and one of his adult children.  While the Veteran reported that he did not have friends or socialize in January 2017, he had reported having a few friends in November 2009, that he was attending upcoming events at the VFW chapter in September 2014 and that he enjoyed riding his motorcycle and socializing in Fridays and weekends in October 2016.  He also reported having social interactions on Friday evenings with friends in November 2016 and that he went out to dinner with his girlfriend a few times a year in January 2017.  Therefore, the Board finds that the Veteran is able to maintain effective relationships. 

Moreover, the Veteran has not demonstrated deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Impairment to mood has been shown as the Veteran has consistently reported depression and/or anxiety.  Judgment has consistently been found to be intact or adequate throughout the appeal period.    Thought processes and content were consistently found to be intact or without impairment or delusions.  VA clinical records and examination reports showed no perceptual disturbance such as delusions, mania or psychosis.  The Veteran reported maintaining a long-term relationship with his girlfriend and his adult child.  The Veteran did not attend school or work during the appeal period.  Consequently, his occupational and social impairment does not more nearly approximate deficiencies in most areas.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include insomnia, feelings of worthlessness and irritability.  See Mauerhan, supra; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal, which ranged from 48 to 58 but were primarily between 55 and 57.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 
While the Veteran was assigned a GAF score of 48 in May 2010, such appears to be an outlier as the remainder of the Veteran's scores were consistent with symptoms in the mild to moderate range and therefore indicative of a 50 percent rating.  As the Veteran has been assigned GAF scores reflecting primarily mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for major depression.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  Therefore, as the Veteran's major depression symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted. 

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of delusions, or significant cognitive impairment found on mental status examination.  Thought processes and content were consistently found to be intact or without impairment or delusions.  VA clinical records and examination reports showed no perceptual disturbance such as delusions, mania or psychosis, or hallucinations.   Furthermore, while the Veteran reported some memory impairment in that he reported being forgetful of names, memory loss for names of close relatives, own occupation, or own name has never been shown.

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployed, such is not solely due to his major depression.  The record reflects that he maintained relationships with his long-term girlfriend and adult child and that he had reported socializing with friends on multiple occasions.  While the Veteran's representative has argued that he is totally socially impaired, the record suggests that he has maintained relationships with his long-term girlfriend, adult child and a few friends.  There is also no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living or disorientation to time or place.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected major depression; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra. 

III. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

38 C.F.R. §  4.16 provides that "Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities"  38 CFR 3.340(a)(1) provides that a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to Individual Unemployability includes consideration of all service connected disabilities.

Factual Background

An August 2009 joints examination, reported that the Veteran was retired due to age or duration of work.  The examiner noted that the Veteran's right knee pain caused moderate impairment in chores, shopping, exercise, recreation, travel and driving, as well as mild impairment in grooming and dressing. 

In the November 2009 mental disorders examination, the Veteran reported that he worked as a union foreman.  He stated that he read blueprints but could not do physical labor.  The Veteran reported that over the years on at least 2 to 3 occasions he lost up to a month of employment as a result or his knee having to be drained.  He reported that he retired at age 59 1/2. 

In a March 2010 application for TDIU, the Veteran wrote that he was unable to work due to his depression and knee condition.  He reported that his highest level of education was 11th grade and he did not have any additional education.  

In an April 2010 request for employment information, the Veterans' former employer reported that the Veteran left work due to "lack of work."

In a May 2010 mental disorders examination, the Veteran reported that he did not complete high school or earn a GED.  He worked as a foreman for approximately 20 years; however, he stopped working approximately 6 years prior to this examination because he was having ongoing problems with his mobility.  He never applied for Social Security Disability.  The examiner wrote that the Veteran was "significantly depressed and show[ed] extreme irritability.  Based upon the evaluation the Veteran would have extreme difficulty maintaining employment." The examiner attributed his opinion to the Veteran's extremely abrasive personality, tendency to isolate, no tolerance for others.  The examiner also wrote that the Veteran had the capacity to work but it would be with extreme difficulty and his abilities would be somewhat negated by his isolative characteristics and negative mood.  In the examiner's final statement he opined that the vocational effects of the Veteran's major depressive disorder caused deficiencies in most areas.  He noted that the Veteran avoids employment and he states he would have difficulty working.  The examiner also noted that the Veteran's depression would affect but not prevent his ability to work.  The examiner wrote that the Veteran was potentially employable but would experience some difficulty maintaining employment due to his current depression.

A May 2010 joints examination indicated that the Veteran had significant functional impairments (in regards to right knee condition).  The examiner reported that the Veteran's right knee condition could limit his ability to perform physical employment that may include prolonged walking, standing, climbing, squatting or repeated stair climbing.  There is no significant functional impairment that could limit his ability to perform sedentary work. 

In March and August 2013 mental health notes, the physician noted that the Veteran was a retired union carpenter.  

According to the May 2016 hearing transcript the Veteran reported that he did not plan to retire at age 59.  

"I planned on working as long as I can...the company that I worked for didn't wanna put me on another job because I was having problems with the company men, telling them what to do and then I went down to the Union Hall and they just would refer me to jobs.  I don't know why they just told me I was violent and I had a bad attitude.  I was taken off a few jobs."  

He also testified that he was told by the business agent that he was too violent and he could not get along with other people.  The Veteran's representative stated that because the Union could no longer place him at job sites he was "basically" told not to come back.  The Veteran's representative also argued the during the May 2010 mental disorders examination both the Veteran and the examiner were angry, and the Veteran eventually left the exam.  The Veteran's representative alleged that the examiner changed his opinion regarding the severity of the Veteran's disability as a result.  

In a January 2017 VA examination, the examiner opined that due to Veteran's irritability, social withdrawal, and anxiety around others, the Veteran could not serve in any position requiring frequent or prolonged contact with the general public.  The examiner also wrote that given Veteran's difficulty managing mood, anxiety, and stress, he would also need to work in a flexible environment where he could leave for short periods of time to calm his nerves as necessary.  The Veteran's occupational functioning was seen in terms of decreased ability to manage social relationships, avoidance of crowds, decreased concentration/focus, and lack of motivation to successfully complete tasks.

In April 2017 the Veteran issued a statement which he clarified that he was not retired but was disabled and unable to work due to his service connected disabilities.




Analysis 

The Veteran filed a separate claim for TDIU on April 19, 2010 asserting that he was prevented from gainful employment by his service connected knee and depression disabilities.  He reported in that claim that he previously worked as a foreman from 1995 to 2004 but had not worked full time since September 2004 when became too disabled to work.  He reported that he had left his last job because of his disabilities, had not tried to obtain work, and had had no education since the time he became unable to work.  During the May 2016 hearing, the Veteran testified that he could only seek work through this union, that he was informed that the union could not find him work because of this violence and his inability tolerate others and that he retired because of his depression symptoms (anxiety, irritability and social withdraw).

Effective April 1, 2010, the Veteran's combined disability rating was 70 percent (50 percent for major depression, 30 percent for status post total knee replacement, 10 percent for lumbar degenerative disc disease).  As the Veteran's combined rating for compensation is 70 percent; he therefore meets the schedular requirements for a TDIU for the entire appeal period.

In his April 2010 TDIU application, the Veteran reported that he worked as a foreman from 1999 to 2004, but left this job because of his disabilities.  He also wrote that he did not complete high school.  In a May 2010 VA examination, he reported that he did not obtain his General Education Diploma (GED). 

Turning to the merits of the claim, there is conflicting medical evidence regarding the Veteran's employability.  The May 2010 VA joints examiner opined that the Veteran would be able to perform sedentary work.  However, in a May 2010 VA mental disorder examination, the examiner opined that the Veteran would have extreme difficulty maintaining employment as a direct result of his depression.  A January 2017 VA psychologist found that the Veteran could not serve in any position requiring frequent or prolonged contact with the general public due to his irritability.  She also opined that he would require a flexible environment where he could leave for short periods of time to calm his nerves as necessary due to his difficulty managing moods and that his functional impairment for occupational functioning was demonstrated by his decreased ability to manage social relationships, his avoidance of crowds, decreased concentration/focus, lack of motivation and anergia to successfully complete tasks.  Moreover, the Veteran's former employer indicated that the Veteran stopped working due to a lack of work, which is consistent with his reports that there was no available work that was appropriate for him.

Thus, the Board finds that considering the Veteran's educational background, proven inability to perform sedentary work as a foreman and the functional impairments associated with his service connected disabilities, he would be unable to maintain gainful employment. 

Therefore, based on a review of the foregoing evidence, the Board concludes that the Veteran is entitled to a TDIU as of April 19, 2010, the date of his claim for a TDIU.  The appropriate TDIU standard is not whether a Veteran is able to obtain any employment, or to maintain marginal employment.   Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).   Rather, the standard is whether a Veteran can obtain and maintain substantially gainful employment.  As a result, the Board finds that as of April 19, 2010, the Veteran's service-connected major depressive disorder, status post total right knee replacement and lumbar degenerative disc disease prevented him from securing or following substantially gainful employment.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 53-56.  Therefore, entitlement to a TDIU as of April 19, 2010 is warranted. 







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation in excess of 50 percent for major depression is denied.

Entitlement to TDIU, effective April 19, 2010, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


